MEMORANDUM **
Michael W. Brown and his wife Wanda Brown appeal pro se the district court’s judgment remanding their state-law claims and granting summary judgment on Mr. Brown’s claims under Title VII and 42 U.S.C. § 1983. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review summary judgment de novo, Gregory v. Widnall, 153 F.3d 1071, 1074 (9th Cir.1998) (per curiam), and we affirm.
The district court properly granted summary judgment on Mr. Brown’s Title VII hostile workplace claim because he failed to establish a genuine issue of material fact as to whether the alleged conduct was sufficiently severe and pervasive to alter the terms and conditions of his employment. See id. at 1074-75. To the degree that Mr. Brown makes a hostile workplace claim under 42 U.S.C. § 1981, the claim fails for the same reason. See Manatt v. Bank of Am., 339 F.3d 792, 797-98 (9th Cir.2003).
The district court properly granted summary judgment on Mr. Brown’s section 1983 claim against the City of Phoenix because he failed to establish a genuine issue of material fact as to whether the city had a policy of violating the constitutional rights of Brown and other city employees. See Weiner v. San Diego County, 210 F.3d 1025, 1028 (9th Cir.2000). Mr. Brown’s effort to state a section 1983 claim against Mr. Singh, his supervisor, fails because he does not adequately specify or substantiate any underlying violation of Mr. Brown’s rights under the Constitution or federal law. See Bruns v. Nat’l Credit Union Admin., 122 F.3d 1251, 1257 (9th Cir.1997).
The Browns’ remaining contentions also lack merit.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.